     Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 1 of 8 PageID #:736




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

THE RIVERWALK SEAFOOD GRILL INC., )
d/b/a RIVERSIDE BANQUETS, individually )
and on behalf of all other similarly situated, )
                                               )
                                               )
                            Plaintiff,         )                        20 C 3768
                                               )
             v.                                )                       Judge Charles P. Kocoras
                                               )
TRAVELERS CASUALTY INSURANCE                   )
COMPANY OF AMERICA,                            )
                                               )
                           Defendant.          )


                                               ORDER

        Before the Court is Charter Oak Fire Insurance Company’s (“Charter Oak”) 1

motion to dismiss The Riverwalk Seafood Grill Inc.’s (“Riverwalk”) Complaint under

Federal Rule of Civil Procedure 12(b)(6). For the following reasons, the Court grants

Charter Oak’s motion.

                                           STATEMENT

        For the purposes of this motion, the Court accepts as true the following facts

from Riverwalk’s Complaint. Alam v. Miller Brewing Co., 709 F.3d 662, 665-66 (7th


1
  Charter Oak argues that Riverwalk improperly sued Traveler’s Casualty Insurance Company of America
(“Travelers”) because the operative insurance policy lists Charter Oak, not Travelers, as Riverwalk’s
insurer. The Court acknowledges Charter Oak’s argument and that Riverwalk did address it in response to
Charter Oak’s motion. No substantive legal issue turns on this difference, but the Court will nevertheless
refer to the Defendant as “Charter Oak” out of respect for what appears to be a separate and distinct legal
entity.
    Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 2 of 8 PageID #:737




Cir. 2013). All reasonable inferences are drawn in Riverwalk’s favor. League of

Women Voters of Chicago v. City of Chicago, 757 F.3d 722, 724 (7th Cir. 2014).

      Riverwalk owns and operates a restaurant and banquet hall in Kane County,

Illinois. This proposed class action is brought against Defendant Travelers under an

insurance policy (“Policy”) issued by Charter Oak. Plaintiff specifically seeks coverage

for business losses due to COVID-19 under three distinct Policy provisions.

      Riverwalk first seeks coverage under the Policy’s Business Expense provision,

which reads in the Complaint as follows:

      We will pay for:

      • The actual loss of Business Income you sustain due to the necessary
      "suspension" of your "operations" during the "period of restoration"; and

      • The actual Extra Expense you incur during the "period of restoration";
      caused by direct physical loss of or damage to property at premises which
      are described in the Declarations and for which a Business Income and
      Extra Expense Limit of Insurance is shown in the Declarations. The loss
      or damage must be caused by or result from a Covered Cause of Loss.

      Riverwalk next seeks coverage under the Policy’s Civil Authority provision,

which reads in the Complaint as follows:

      When a Covered Cause of Loss causes damage to property other than
      property at the described premises, we will pay for the actual loss of
      Business Income you sustain and the actual Extra Expense you incur
      caused by action of civil authority that prohibits access to the described
      premises, provided that both of the following apply:

       • Access to the area immediately surrounding the damaged property is
      prohibited by civil authority as a result of the damage, and the described
      premises are within that area but are not more than 100 miles from the
      damaged property; and

                                           2
      Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 3 of 8 PageID #:738




         • The action of civil authority is taken in response to dangerous physical
        conditions resulting from the damage or continuation of the Covered
        Cause of Loss that caused the damage, or the action is taken to enable a
        civil authority to have unimpeded access to the damaged property.

        Riverwalk finally seeks coverage under the Policy’s Ingress or Egress provision,

which reads in the Complaint as follows:

        (1) You may extend the insurance provided by this Coverage Form for:

         (a) The actual loss of Business Income you sustain due to the necessary
        "suspension" of your "operations" during the "period of restoration"; and

        (b) The actual Extra Expense you incur during the "period of restoration";
        to apply to the actual amount of such loss of Business Income and Extra
        Expense that you incur when ingress to or egress from the described
        premises is prevented (other than as provided in the Civil Authority
        Additional Coverage).

        (2) The prevention of ingress to or egress from the described premises
        must be caused by direct physical loss or damage by a Covered Cause of
        Loss to property that is away from, but within 1 mile of the described
        premises, unless a different number of miles is shown in the Declarations.
        ...

        In addition to these provisions, the Policy has a clear Virus Exclusion, which

provides that Charter Oak “will not pay for loss or damage caused directly or indirectly”

by “[a]ny virus, bacterium, or other microorganism that induces or is capable of

inducing physical distress, illness or disease.” Dkt. 12-1 at 42, 44 (emphasis added).

Additionally, “[s]uch loss or damage is excluded regardless of any other cause or event

that contributes concurrently or in any sequence to the loss or damage occurs.” Id. at

44.


                                            3
    Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 4 of 8 PageID #:739




       In this motion, Charter Oak moves to dismiss the Complaint under Federal Rule

of Civil Procedure 12(b)(6). A motion to dismiss based on Federal Rule of Civil

Procedure 12(b)(6) challenges the sufficiency of the facts alleged in the complaint and

not the merits of the case. Fed. R. Civ. P. 12(b)(6); McReynolds v. Merrill Lynch &

Co., 694 F.3d 873, 878 (7th Cir. 2012). The Court accepts as true all well pled facts in

the complaint and draws all reasonable inferences in favor of the plaintiff. AnchorBank,

FSB v. Hofer, 649 F.3d 610, 614 (7th Cir. 2011). The factual allegations in the

complaint must state a “short and plain statement of the claim showing that the pleader

is entitled to relief.” Fed. R. Civ. P. 8(a)(2).

       The complaint does not require detailed factual allegations but must provide

sufficient factual support to “raise a right to relief above the speculative level.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must provide a defendant

with fair notice of the claim’s basis and also must be facially plausible. Id.; Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A claim is facially plausible if the complaint contains

sufficient alleged facts that permit the Court “to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Iqbal, 556 U.S. at 678. Mere conclusory

statements or a “formulaic recitation of the elements of a cause of action” are

insufficient pleadings to overcome a Rule 12(b)(6) motion to dismiss. Id. at 678-79.

       Additionally, “in Illinois, the construction of an insurance policy is a question of

law. An insurance policy is to be construed as a whole, giving effect to every provision,

if possible, because it must be assumed that every provision was intended to serve a

                                               4
    Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 5 of 8 PageID #:740




purpose. If the words used in the policy are clear and unambiguous, they must be given

their plain, ordinary, and popular meaning. However, a policy provision is not rendered

ambiguous simply because the parties disagree as to its meaning.” Sandy Point Dental,

PC v. Cincinnati Ins. Co., 2020 WL 5630465, at *2 (N.D. Ill. 2020) (cleaned up).

      Applying these principles, the plain language of the Virus Exclusion is

dispositive here and requires the Court to dismiss Riverwalk’s Complaint. Indeed,

COVID-19 is plainly “any virus” that “directly or indirectly” caused Riverwalk’s

damages. Hence, it is unsurprising that “federal courts interpreting virtually identical

Virus Exclusions have nearly unanimously determined that these exclusions bar

coverage of similar claims.” N&S Rest. LLC v. Cumberland Mut. Fire Ins. Co., 2020

WL 6501722, at *4 (D.N.J. 2020) (collecting cases). These courts have dismissed

claims where policyholders claimed their losses resulted either from the presence of the

virus or from governmental order intended to slow the spread of the virus. These courts

were right to dismiss these claims in the face of virus exclusions.

      Riverwalk’s rebuttal arguments do not change the Court’s conclusion. Initially,

the Court notes that Riverwalk is correct that the Policy language “must be clear and

free from doubt” before we rely on and apply an exclusionary clause. Econ. Preferred

Ins. Co. v. Grandadam, 275 Ill. App. 3d 866, 869 (1995). Riverwalk is also correct that

the burden of persuasion lies with Charter Oak to prove that an exclusion applies.

Addison Ins. Co. v. Fay, 232 Ill. 2d 446, 453 (2009). But, even in the face of these



                                            5
    Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 6 of 8 PageID #:741




rules, Riverwalk’s arguments fail because there is simply no doubt as to the meaning of

the Virus Exclusion.

      At first, Riverwalk argues that the Policy is ambiguous because it could have

been more specific. For example, in Meyer Natural Foods, LLC v. Liberty Mut. Fire

Ins. Co., the operative policy covered the “actual or suspected presence or threat of any

virus,” including a “pandemic.” 218 F. Supp. 3d 1034, 1038 (D. Neb. 2016). This

argument fails for two reasons. First, the Policy’s Virus Exclusion is unambiguous.

The Virus Exclusion covers “any virus” and claims arising “directly or indirectly” from

that virus. That language is clear, sweeping, and all-encompassing. After all, when

“[r]ead naturally,” the word ‘any’ has an expansive meaning. . .” United States v.

Gonzales, 520 U.S. 1, 1 (1997). Our conclusion is in line with other courts, which have

concluded that “the Virus Exclusion is only subject to one reasonable interpretation:

that coverage does not extend to any claim premised on virus-induced damage,

regardless of the virus's magnitude.” Boxed Foods Co., LLC v. California Capital Ins.

Co., 2020 WL 6271021, at *5 (N.D. Cal. 2020); see also Real Hosp., LLC v. Travelers

Cas. Ins. Co. of Am., 2020 WL 6503405, at *8 (S.D. Miss. 2020) (similar).

      Second, Riverwalk’s argument amounts to linguistic sophistry with illogical

consequences. The mere existence of more explicit language cannot obligate the Court

to conclude that the instant language is ambiguous. Otherwise, all contractual language

would be ambiguous as language could always be more specific.



                                           6
    Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 7 of 8 PageID #:742




      Riverwalk’s argument that the Virus Exclusion applies only for losses caused

directly by viral contamination also fails. Otherwise, the prefatory language of “directly

or indirectly” would have no meaning, which is an untenable legal position. Boxed

Foods, 2020 WL 6271021, at *5. Because the Virus Exclusion is clear, Riverwalk’s

coverage argument fails with or without the anti-concurrent causation (“ACC”)

provision. E.g., Mark's Engine Co. No. 28 Rest., LLC v. Travelers Indem. Co. of

Connecticut, 2020 WL 5938689, at *5 (C.D. Cal. 2020) (dismissing based on a virus

exclusion even without an anti-concurrent causation provision); Travelers Cas. Ins.

Co. of Am. v. Geragos & Geragos, 2020 WL 6156584, at *5 (C.D. Cal. 2020) (similar).

      In any event, Traveler’s position is still reinforced by the Policy’s ACC

provision, which provides that “loss or damage is excluded regardless of any other

cause or event that contributes concurrently or in any sequence to the loss or damage

occurs.” Applying the clear terms of this provision, the mere existence of a concurrent

cause—such as Governor Pritzker’s COVID-19 orders—does not require coverage.

This is because the Policy’s ACC provision bars recovery “regardless of any other

cause.”

      Riverwalk’s argument that this provision might contravene Illinois public policy

is well foreclosed by the Illinois Appellate Court’s relatively recent ACC decision in

Bozek v. Erie Ins. Group, 2015 IL App (2d) 150155, ¶ 34. Notably, the court in

Temperature Serv. Co., Inc. v. Acuity applied Bozek to conclude on summary judgment

that the insured “met its burden of demonstrating” that an exclusion applies “regardless

                                            7
    Case: 1:20-cv-03768 Document #: 22 Filed: 01/07/21 Page 8 of 8 PageID #:743




of any other potentially contributing causes.” 2018 WL 1378345, at *7 (N.D. Ill. 2018).

The same conclusion is warranted here. This is especially true because Riverwalk has

not identified any constitutional or statutory provision or Illinois caselaw that prohibits

the application of the ACC clause here.

       At bottom, Riverwalk’s proposed class action complaint fails because the Virus

Exclusion unambiguously precludes coverage.           We grant Charter Oak’s motion

accordingly.

                                    CONCLUSION

       For the foregoing reasons, the Court grants Charter Oak’s Motion to Dismiss.

Because the Virus Exclusion bars all coverage, any further amendment would be futile.

Accordingly, this case is dismissed with prejudice. Civil case terminated. It is so

ordered.


Dated: 1/7/2021
                                                 ___________________________
                                                 Charles P. Kocoras
                                                 United States District Judge




                                            8
